Name: 94/900/EEC: Council Decision of 23 July 1992 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods
 Type: Decision
 Subject Matter: agricultural policy;  Asia and Oceania;  prices;  European construction;  beverages and sugar
 Date Published: 1994-12-31

 Avis juridique important|31994D090094/900/EEC: Council Decision of 23 July 1992 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods Official Journal L 355 , 31/12/1994 P. 0016COUNCIL DECISIONof 23 July 1992on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods(94/900/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas implementation of the Agreement between the European Economic Community and the Republic of India on cane sugar (1) is carried out, in accordance with Article 1 (2) thereof, within the framework of the management of the common organization of the sugar market; Whereas it is appropriate to approve the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods, HAS DECIDED AS FOLLOWS: Article 1An Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 23 July 1992. For the CouncilThe PresidentJ. COPE (1) OJ No L 190, 23. 7. 1975, p. 36.